Exhibit 10.2
ARTICLES SUPPLEMENTARY
SERIES A CONVERTIBLE PREFERRED STOCK
OF
CONSTELLATION ENERGY GROUP, INC.
 

Pursuant to Section 2-208(b) of
the Maryland General Corporation Law
 
          Constellation Energy Group, Inc. (the “Company”), a corporation
organized and existing under and by virtue of the Maryland General Corporation
Law (the “MGCL”), hereby certifies as follows:
          FIRST: The charter of the Company (as amended and supplemented, the
“Articles of Incorporation”) authorizes the issuance of up to 25,000,000 shares
of preferred stock, par value $0.01 per share (the “Authorized Preferred
Stock”), and further authorizes the Board of Directors of the Company to
classify any unissued shares of Authorized Preferred Stock by setting the
preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends, qualifications or terms or conditions of redemption
of the shares.
          SECOND: On September 19, 2008, the Board of Directors of the Company
by duly adopted resolutions classified and designated 10,000 shares of
Authorized Preferred Stock as shares of Series A Convertible Preferred Stock,
with the following preferences, conversion and other rights, voting powers,
restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption:
     1. Designation and Amount; Ranking.
          (a) There shall be created from the Authorized Preferred Stock a
series of preferred stock, designated as the “Series A Convertible Preferred
Stock”, par value $0.01 per share (the “Preferred Stock”), and the number of
shares of such series shall be 10,000. Such number of shares may be decreased by
resolution of the Board of Directors; provided that no decrease shall reduce the
number of shares of Preferred Stock to a number less than that number of shares
of Preferred Stock then outstanding.
          (b) The Preferred Stock will, with respect to both dividend rights and
rights upon a Liquidation, rank (i) senior to all Junior Stock, (ii) on parity
with all Parity Stock and (iii) junior to all Senior Stock.

 



--------------------------------------------------------------------------------



 



     2. Definitions. As used herein, the following terms shall have the
following meanings:
          (a) “Accrued Dividends” means, with respect to any share of Preferred
Stock, as of any date, the accrued and unpaid cash dividends on such share
through and including such date (whether or not authorized or declared).
          (b) “Affiliate” means any Person or entity, directly or indirectly,
controlling, controlled by or under common control with such Person or entity.
          (c) “Approved Markets” shall mean the Nasdaq Global Market, the NYSE
or the American Stock Exchange.
          (d) “Articles” means these Articles Supplementary with respect to the
Preferred Stock, as amended from time to time.
          (e) “Articles of Incorporation” has the meaning set forth in the
recitals.
          (f) “Authorized Preferred Stock” has the meaning set forth in the
recitals.
          (g) “Beneficially Owned” means with respect to any securities having
“beneficial ownership” of such securities (as determined pursuant to Rule 13d-3
under the Exchange Act).
          (h) “BGE” means Baltimore Gas and Electric Company.
          (i) “Board Observer” has the meaning set forth in Section 5(b).
          (j) “Board of Directors” means the Board of Directors of the Company
or, with respect to any action to be taken by the Board of Directors, any
committee of the Board of Directors duly authorized to take such action.
          (k) “Business Day” means a day other than a Saturday, Sunday or other
day on which banks in the State of Maryland are required or authorized to close.
          (l) “Calendar Quarter” means each three-month quarterly period ended
March 31, June 30, September 30 or December 31.
          (m) “Capital Stock” of any Person means any and all securities
(including equity-linked securities), interests (including partnership
interests), rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any Preference Stock.
          (n) “Change of Control” means the consummation of any transaction or
series of related transactions involving (i) any purchase or acquisition
(whether by way of merger, share exchange, consolidation, business combination
or similar transaction or otherwise) by any Person or group (within the meaning
of Section 13(d)(3) of the Exchange Act) (such other Person or group, an
“Acquiring Person”), of any of (A) securities representing a majority of the

- 2 -



--------------------------------------------------------------------------------



 



outstanding voting power of the Company entitled to elect the Board of Directors
or (B) the majority of the outstanding shares of Common Stock, (ii) any sale,
lease, exchange, transfer, license or disposition of all or substantially all of
the assets of the Company and its Subsidiaries, taken together as a whole, to an
Acquiring Person, that is not the Company or a Subsidiary of the Company
(iii) any merger, consolidation or business combination in which the holders of
voting securities of the Company immediately prior to the transaction, as a
group, do not hold securities representing a majority of the outstanding voting
power entitled to elect the board of directors or other governing body of the
surviving entity in such merger, consolidation or business combination, (iv) any
merger, share exchange, consolidation, business combination or similar
transaction or otherwise in which the Holders of the Preferred Stock do not
receive securities having the same powers, preferences and rights as provided
for herein or (v) Continuing Directors ceasing to constitute a majority of the
members of the Board of Directors; provided, however, that the consummation of
the Merger (as defined in the Merger Agreement) shall not be deemed to be a
Change of Control.
          (o) “Common Stock” means the common stock, no par value, of the
Company, or any other class of stock resulting from successive changes or
reclassifications of such common stock consisting solely of changes in par
value, or from par value to no par value, or as a result of a subdivision,
combination, or merger, consolidation or similar transaction in which the
Company is a constituent corporation.
          (p) “Company” has the meaning set forth in the recitals.
          (q) “Continuing Directors” means a director who either was a member of
the Board of Directors on the Original Issue Date or who becomes a member of the
Board of Directors subsequent to that date and whose election, appointment or
nomination for election is duly approved by a majority of the Continuing
Directors on the Board of Directors at the time of such approval, either by a
specific vote or by approval of the proxy statement issued by the Company on
behalf of the entire Board of Directors in which such individual is named as
nominee for director.
          (r) “Conversion Date” has the meaning set forth in Section 7(b)(iii).
          (s) “Conversion Event” shall mean the first to occur of: (i) the date
that is 180 days following the date Parent (as defined in the Merger Agreement)
exercises the Limited Due Diligence Termination Right if the Company has not
redeemed the Preferred Stock as of such date pursuant to Section 6 below,
(ii) the date the Merger Agreement is terminated (other than upon exercise of
the Limited Due Diligence Termination Right or due to a breach of the Merger
Agreement by Parent or Merger Sub (as defined in the Merger Agreement)) and
(iii) the Initial Termination Date, as defined in the Merger Agreement, as may
be extended by the Company or Parent.
          (t) “Conversion Share Amount” has the meaning set forth in
Section 7(a)(i).
          (u) “Convertible Securities” means debt securities or shares of
Capital Stock convertible into or exchangeable for Common Stock.

- 3 -



--------------------------------------------------------------------------------



 



          (v) “Dividend Payment Date” means January 2, April 1, July 1 and
October 1, of each year. The first Dividend Payment Date shall be October 1,
2008,; provided, that if any such payment date is not on a Business Day then
such dividend shall be payable on the next Business Day.
          (w) “Dividend Rate” has the meaning set forth in Section 3(a).
          (x) “Dividend Record Date” means, with respect to any dividend payable
on a Dividend Payment Date, the preceding December 15, March 15, June 15 and
September 15, with respect to any dividend payable on any other date, such date
as may be determined by the Board of Directors.
          (y) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (z) “GAAP” means United States generally accepted accounting
principles.
          (aa) “Guarantee” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any indebtedness of any Person and
any obligation, direct or indirect, contingent or otherwise, of such Person.
          (bb) “Holder” or “holder” means a holder of record of shares of the
Preferred Stock.
          (cc) “Indebtedness for Borrowed Money” means indebtedness for money
borrowed and indebtedness evidenced by notes, debentures, bonds or other similar
instruments (including any Guarantee of any of the foregoing) or deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practice).
          (dd) “Junior Stock” means all classes of Common Stock and each other
class of Capital Stock or series of preferred stock of the Company established
after the Original Issue Date by the Board of Directors, the terms of which
expressly do not provide that such class or series ranks senior to or on parity
with the Preferred Stock as to dividend rights and rights upon a Liquidation and
Change of Control.
          (ee) “Limited Due Diligence Termination Right” means the termination
right set forth in Section 9.1(h) of the Merger Agreement.
          (ff) “Liquidation” means the voluntary or involuntary liquidation,
dissolution or winding-up of the Company.
          (gg) “Liquidation Event” has the meaning set forth in Section 4(a).
(hh) “Liquidation Preference” has the meaning set forth in Section 4(a).
          (ii) “Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of September 19, 2008, by and among the Company, MidAmerican
and MEHC Merger

- 4 -



--------------------------------------------------------------------------------



 



Sub, Inc., a Maryland corporation and a wholly owned subsidiary of MidAmerican,
as amended from time to time.
          (jj) “MGCL” has the meaning set forth in the recitals.
          (kk) “MidAmerican” means MidAmerican Energy Holdings Company, an Iowa
corporation.
          (ll) “NYSE” means the New York Stock Exchange, Inc.
          (mm) “Original Issue Date” means September 22, 2008.
          (nn) “Parity Stock” means any class of Capital Stock or series of
preferred stock of the Company established after the Original Issue Date by the
Board of Directors and in accordance with the terms hereof, the terms of which
expressly provide that such class or series will rank on parity with the
Preferred Stock as to dividend rights or rights upon a Liquidation or payments
rights on a Change of Control.
          (oo) “Person” means any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.
          (pp) “Preference Stock”, as applied to the Capital Stock of any
Person, means Capital Stock of any series, class or classes (however designated)
which is preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over shares of Capital Stock of any other series or
class of such Person.
          (qq) “Preferred Nominee” has the meaning set forth in Section 5(b)(i).
          (rr) “Preferred Stock” has the meaning set forth in Section 1(a).
          (ss) “Purchase Agreement” means that certain Stock Purchase Agreement,
dated September 19, 2008, by and between the Company and MidAmerican.
          (tt) “Record Date” means, with respect to any dividend, distribution
or other transaction or event in which the holders of Common Stock have the
right to receive any cash, securities or other property or in which the Common
Stock (or other applicable security) is converted or exchanged into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such dividend, distribution,
cash, security or other property (whether or not such date is fixed by the Board
of Directors of the Company or by statute, contract or otherwise).
          (uu) “Redemption” has the meaning set forth in Section 6(a).
          (vv) “Redemption Notice” has the meaning set forth in Section 6(d).

- 5 -



--------------------------------------------------------------------------------



 



          (ww) “Redemption Price” has the meaning set forth in Section 6(a).
          (xx) “Register” has the meaning set forth in Section 3(a).
          (yy) “Required Holders” means as of any date the holders of more than
50% of the then-outstanding shares of Preferred Stock, voting together as a
single class.
          (zz) “SEC” or “Commission” means the United States Securities and
Exchange Commission.
          (aaa) “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          (bbb) “Senior Notes” means the Company’s 14% Senior Notes which will
be evidenced by the form of Note attached as Exhibit A to the Purchase
Agreement.
          (ccc) “Senior Stock” means each class of Capital Stock or series of
preferred stock of the Company established after the Original Issue Date by the
Board of Directors and in accordance with the terms hereof, the terms of which
expressly provide that such class or series will rank senior to the Preferred
Stock as to dividend rights or rights upon a Liquidation.
          (ddd) “Special Triggering Event” means any of the following events:
               (i) the failure of the Company to redeem the shares of Preferred
Stock required to be redeemed on the applicable redemption date;
               (ii) the failure of the Preferred Nominees to be appointed or
elected to the Board of Directors;
               (iii) the failure of the Company to list the shares of Common
Stock issuable upon conversion of the Preferred Stock on the NYSE or another
Approved Market on which the Common Stock is listed for trading by the date that
is thirty (30) days following the Original Issuance Date; or
               (iv) the failure of the Company to reserve and keep available for
issuance the number of shares of authorized but unissued shares of Common Stock
required pursuant to Section 7(a)(iii).
          (eee) “Stated Value” means $100,000 per each share of Preferred Stock,
subject to appropriate adjustment in the event of any stock dividend, stock
split, stock distribution or combination, subdivision, reclassification or other
corporate action having a similar effect with respect to the Preferred Stock.
          (fff) “Subsidiary” means a partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization of
which a Person owns, directly or indirectly, more than 50% of the stock or other
interests the holder of which is generally entitled to vote for the election of
the board of directors or other governing body of such entity.

- 6 -



--------------------------------------------------------------------------------



 



          (ggg) “Trading Day” means a day during which trading securities
generally occurs on the NYSE or, if the Common Stock is not listed on the NYSE,
on the Approved Market on which the Common Stock is then listed.
          (hhh) “Transaction” has the meaning set forth in Section 9(c).
          (iii) “Transfer Agent” means American Stock Transfer & Trust Company,
the Company’s duly appointed transfer agent, registrar and conversion and
dividend disbursing agent for the Preferred Stock, or such other Transfer Agent
as may be appointed by the Company from time to time.
     3. Dividends.
          (a) From and after the Original Issue Date, the Holders shall be
entitled to receive when and as authorized by the Board of Directors out of
funds legally available for that purpose, on each Dividend Payment Date, cash
dividends on each share of Preferred Stock, at a rate per annum equal to eight
percent (8%) of the Stated Value as of the Dividend Payment Date (the “Dividend
Rate”). Dividends shall be cumulative from the Original Issue Date and shall
compound quarterly at the Dividend Rate then in effect and be payable quarterly
in arrears, on each Dividend Payment Date, commencing on the first Dividend
Payment Date following the Original Issue Date; provided, that if any such
payment date is not a Business Day then such dividend shall be payable on the
next Business Day. Each dividend shall be payable to the Holders of Preferred
Stock as they appear on the securities register maintained in respect of the
Preferred Stock by the Company (the “Register”) at the close of business on the
corresponding Dividend Record Date. All dividends paid with respect to shares of
Preferred Stock shall be paid pro rata to the Holders entitled thereto. The
amount of dividends payable for any other period shorter or longer than a full
dividend period, shall be computed on the basis of twelve 30-day months and a
360-day year. Dividend payments shall be aggregated per Holder and shall be
rounded to the nearest cent (with $.005 being rounded upward).
          (b) Upon a Special Triggering Event, the then applicable Dividend Rate
shall automatically be increased by two percent (2%) per annum from and
including the date on which any such Special Triggering Event shall occur
through but excluding the date on which the Special Triggering Event shall have
been cured or waived by the Required Holders.
          (c) No dividend will be declared or paid upon, or any sum set apart
for the payment of dividends upon, any outstanding share of the Preferred Stock
or Parity Stock with respect to any dividend period unless all dividends for all
preceding dividend periods have been declared and paid, or declared and a sum of
cash sufficient for the payment thereof is set apart for the payment of such
dividend, upon all outstanding shares of Preferred Stock and Parity Stock.
Notwithstanding the foregoing, if full cumulative dividends have not been paid
on the Preferred Stock and all Parity Stock, all dividends declared and paid on
the Preferred Stock and such Parity Stock shall be declared and paid pro rata so
that the amounts of dividends declared and paid per share on the Preferred Stock
and such Parity Stock will in all cases bear to each other the same ratio that
accumulated and unpaid dividends per share on the shares of Preferred Stock and
such Parity Stock bear to each other.

- 7 -



--------------------------------------------------------------------------------



 



          (d) No dividends or other distributions may be declared, made or paid,
or set apart for payment upon, any Junior Stock, nor may any Junior Stock be
redeemed, purchased or otherwise acquired for any consideration (or any money
paid to or made available for a sinking fund for the redemption of any Junior
Stock) by or on behalf of the Company or any of its Subsidiaries, unless all
Accrued Dividends shall have been or contemporaneously are declared and paid in
cash, or are declared and a sum of cash sufficient for the payment thereof is
set apart for such payment, on the Preferred Stock and all Parity Stock for all
dividend periods terminating on or prior to the dividend payment date for such
declaration, payment, redemption, purchase or acquisition; provided, however,
that the Company may purchase shares of Common Stock upon the exercise of stock
options and vesting of restricted stock for purposes of withholding tax,
cashless exercise and to satisfy option exercises in accordance with past
practices.
     4. Liquidation; Change of Control. In the event of any Liquidation or
Change of Control (a “Liquidation Event”), the Holders of Preferred Stock then
outstanding shall be entitled to be paid out of the assets and funds of the
Company available for distribution to its stockholders an amount in cash per
each share of Preferred Stock equal to (a) 100% of the Stated Value for each
share of Preferred Stock outstanding on the date of such Liquidation Event, plus
an amount equal to (b) all Accrued Dividends thereon to the date of the
Liquidation Event before any payment shall be made or any assets distributed to
the holders of any of the Junior Stock (the sum of (a) and (b) being referred to
as the “Liquidation Preference”). Without limiting any rights and remedies of
the Holders, if upon any such Liquidation Event, the remaining assets and funds
of the Company available for distribution to its stockholders after payment in
full of amounts required to be paid or distributed to holders of Senior Stock
are not sufficient to pay in full the liquidation payments payable to the
Holders of outstanding shares of the Preferred Stock and any the holders of any
Parity Stock, then the Holders of all such shares shall share ratably in such
distribution of the remaining assets and funds of the Company in accordance with
the amount which would otherwise be payable on such distribution if the amounts
to which the Holders of outstanding shares of Preferred Stock and the holders of
outstanding shares of such Parity Stock are entitled were paid in full. The
Preferred Stock shall remain outstanding following the consummation of the
Merger.
     5. Voting Rights.
          The Holders shall be entitled to the following voting rights:
          (a) General. The holders of record of shares of Series A Preferred
Stock shall not be entitled to any voting rights except as hereinafter provided
in this Section 5.
          (b) Director Elections.
               (i) Within two (2) Business Days following the Original Issuance
Date, the number of directors constituting the Board of Directors of the Company
shall be automatically increased by one (1) and, MidAmerican shall have the
right to nominate one (1) individual (herein referred to as the “Preferred
Nominee”), and the Board of Directors shall appoint such Preferred Nominee to
such newly created directorship. The Preferred Nominee so appointed shall serve
until the next annual meeting of the stockholders of the Company and until his
or her successor is elected

- 8 -



--------------------------------------------------------------------------------



 



and qualifies. The Board of Directors shall cause the Company to include the
Preferred Nominee in the slate of nominees recommended by the Board of Directors
to the holders of Common Stock for election at the 2009 annual meeting of
stockholders of the Company and for reelection at every meeting thereafter and
shall use all commercially reasonable efforts to cause the election of the
Preferred Nominee, including soliciting proxies in favor of his or her election.
In the event the Preferred Nominee resigns, is unable to serve as a member of
the Board of Directors, is removed from the Board of Directors or fails to be
elected as a member of the Board of Directors at any annual stockholders
meeting, MidAmerican shall have the right to nominate another individual (a
“Substitute Nominee”) and the Board of Directors shall appoint such Substitute
Nominee to fill the vacancy created by the resignation or removal of the prior
Preferred Nominee, at which point such Substitute Nominee shall be deemed to be
the Preferred Nominee.
               (ii) For so long as such membership does not conflict with any
applicable law or regulation or listing requirement of the NYSE or any other
Approved Market (as determined in good faith by the Board of Directors of the
Company) that the Common Stock is listed for trading, the Preferred Nominee
shall be entitled to serve as a member of each committee of the Board of
Directors, except for any committee formed to consider a transaction between the
Company and MidAmerican, its Affiliates or any Holder that is Affiliated with
the Preferred Nominee or an Affiliate of any Holder that is Affiliated with the
Preferred Nominee.
               (iii) If MidAmerican has not exercised its right to nominate a
Preferred Nominee but is entitled to do so pursuant to this Section 5(b), it may
appoint a board observer (the “Board Observer”) who shall have the right to
attend and participate in all meetings of, and receive all material distributed
to, the Board of Directors, but shall not be entitled to vote at meetings of the
Board of Directors or any committees thereof. The Board Observer shall be
entitled to attend and participate in each committee of the Board of Directors,
except for any committee formed to consider a transaction between the Company
and MidAmerican, its Affiliates or any Holder that is Affiliated with the
Preferred Nominee or an Affiliate of any Holder that is Affiliated with the
Preferred Nominee. The Company shall reimburse the Board Observer for all costs
and expenses reasonably incurred in connection with attending any meetings of
the Board of Directors or committees thereof. Notwithstanding the above, the
Company has the right to withhold any information from the Board Observer and to
exclude the Board Observer from any meeting or portion thereof if access to such
information or attendance at such meeting, could:
                    (1) based on the advice of the Company’s outside counsel,
adversely affect the attorney-client privilege between the Company and its
counsel;
                    (2) cause the Board of Directors to breach its fiduciary
duties; or

- 9 -



--------------------------------------------------------------------------------



 



                    (3) result in a conflict between interests of the Company,
on the one hand, and those of the Board Observer or its Affiliates, on the other
hand.
          The Company will use its reasonable best efforts to ensure that any
withholding of information or any restriction on attendance is strictly limited
only to the extent necessary set forth in the preceding sentence.
               (iv) Notwithstanding the foregoing, at such time as the
outstanding shares of Preferred Stock Beneficially Owned by MidAmerican and its
Affiliates are less than 33.3% of the shares of Preferred Stock issued to
MidAmerican or its Affiliates on the Original Issuance Date, MidAmerican shall
not be entitled to designate and the Holders shall not be entitled to nominate
the Preferred Nominee or the Board Observer under this Section 5(b).
          (c) So long as any shares of Preferred Stock are outstanding, in
addition to any other vote or consent of the stockholders required by law or by
the Articles of Incorporation, bylaws of the Company or these Articles, the
Company shall not, and shall not permit its Subsidiaries to (in each case,
whether by merger, consolidation, reorganization, operation of law or
otherwise), without the written consent or affirmative vote at a meeting called
for that purpose of the Required Holders:
               (i) in the case of the Company, amend, alter, waive or repeal any
provision of its Articles of Incorporation or Bylaws or these Articles (by
merger, consolidation or otherwise) in any manner that would adversely affect
the rights, preferences or privileges of the Preferred Stock or split, reverse
split, subdivide, reclassify or combine the Preferred Stock or create, authorize
or issue any Senior Stock or Parity Stock or any security convertible into, or
exchangeable or exercisable for, shares of Senior Stock or Parity Stock;
               (ii) authorize or effect a voluntary or involuntary liquidation,
dissolution or winding up or adopt any plan for the same;
               (iii) amend, alter, remove or repeal any provision of the
Company’s or a Subsidiary’s charter (including articles supplementary) or bylaws
(or equivalent organizational documents) or create, authorize or issue any
shares of Capital Stock having a right to dividends (other than the Common
Stock) or redemption;
               (iv) (a) incur Indebtedness for Borrowed Money; provided,
however, that the Company may incur senior unsecured debt ranking pari passu
with the Company’s existing senior unsecured debt and BGE shall be permitted to
incur Indebtedness for Borrowed Money consistent with past practices and
regulatory approvals, (b) increase the amount of the Company’s regular quarterly
Common Stock dividend, (c) pay or distribute (by means of a dividend or
otherwise) assets (including property or cash) to holders of the Company’s
Capital Stock, other than the payment of cash dividends on the Preferred Stock
pursuant to Section 3, the payment of the Company’s regular cash dividend in a
manner that otherwise complies with these Articles, as required by the terms of
Capital Stock outstanding as of the Original

- 10 -



--------------------------------------------------------------------------------



 



Issuance Date or the payment of the Merger Consideration (as defined in the
Merger Agreement) to the holders of Common Stock upon consummation of the Merger
or (d) engage in a self tender offer, redemption or share repurchase (whether
privately negotiated or open market repurchases), other than as required by the
terms of Capital Stock outstanding as of the Original Issuance Date;
               (v) if dividends have not been paid in full to holders of
Preferred Stock in accordance with Section 3 hereof on two (2) consecutive
Dividend Payment Dates, take any action that requires the approval of holders of
Common Stock or other Capital Stock, other than the election of members of the
Board of Directors and the ratification of the Company’s independent auditor at
the Company’s regularly scheduled annual stockholders meeting;
               (vi) enter into any transaction with any officer, director or
Beneficial Owner of five percent (5%) or more of the Common Stock or any
Affiliate of the foregoing, other than employment and compensation arrangements
for officers, employees and directors in the ordinary course of business
consistent with past practice.
provided that this Section 5 (c) shall not apply to (and the Holders shall have
no right to vote or give consent with respect to shares of Preferred Stock with
respect to) any Takeover Proposal (as defined in the Merger Agreement) after the
occurrence of a breach by MidAmerican or MEHC Merger Sub, Inc. under the Merger
Agreement that causes a termination of such agreement.
     Notwithstanding anything contained herein, for so long as the Merger
Agreement is in effect, the Company shall not be prohibited from taking any
action permitted by the Merger Agreement.
          (d) Any action to be taken at any annual or special meeting of
stockholders by the Holders may be taken without a meeting, without prior notice
and without a vote, if a consent or consents in writing, setting forth the
action so taken, shall be signed by the Holder or Holders of shares of Preferred
Stock having no less than the minimum number of votes that would be required to
take such action at a meeting at which the shares of Preferred Stock were
present and voted. Prompt written notice of the taking of any action by the
Holders by less than unanimous written consent shall be given to the Holders who
did not consent in writing to the action.
          (e) Notwithstanding anything to the contrary contained herein or in
the Articles of Incorporation, the Holders shall not have any vote or consent
right with respect to the Merger.
     6. Redemption Rights.
          (a) On the second anniversary of the Original Issuance Date, the
Company shall, and in the event that MidAmerican exercises the Limited Due
Diligence Termination Right, for a period of 180 days after the date MidAmerican
exercises such right, the Company shall have the right to, redeem (a
“Redemption”) all, but not less than all, of the outstanding shares of Preferred
Stock for an amount in cash equal to the sum of (a) 100% of the Stated Value for
each share of Preferred Stock outstanding on the date of such Redemption, plus
an amount

- 11 -



--------------------------------------------------------------------------------



 



equal to (b) all Accrued Dividends thereon to the date of the Redemption (the
“Redemption Price”).
          (b) If the Company is unable to redeem any shares of Preferred Stock
then to be redeemed because such Redemption would violate the applicable laws of
the State of Maryland, then the Company shall if requested by a Holder of
Preferred Stock redeem such shares of Preferred Stock that it is permitted to
redeem pursuant to the laws of the State of Maryland and shall redeem such other
shares then subject to Redemption as soon thereafter as the Board of Directors
determines that the redemption would not violate such laws.
          (c) In the event of any Redemption of only a part of the then
outstanding Preferred Stock then entitled to be redeemed, the Company shall
effect such redemption pro rata among the holders thereof in proportion to the
respective amounts which would otherwise be payable in respect to the shares of
Preferred Stock held by them upon the date of such Redemption, if all amounts
payable on or with respect to said shares were paid in full.
          (d) At least ten (10) business days prior to the redemption date
written notice shall be mailed, postage prepaid, by the Company to each holder
of record of Preferred Stock at his, her or its post office address last shown
on the Register, notifying such holder of the Redemption, specifying the
redemption date and calling upon such holder to surrender to the Company, in the
manner and at the place designated, his, her or its certificate or certificates
representing the Preferred Stock to be redeemed (such notice hereinafter
referred to as the “Redemption Notice”). On or prior to each redemption date,
each holder of Preferred Stock to be redeemed shall surrender his or its
certificate or certificates representing such redeemed shares to the Company, in
the manner and at the place designated in the Redemption Notice, and thereupon
the Redemption Price of such shares shall be payable to the order of the person
whose name appears on such certificate or certificates as the owner thereof and
each surrendered certificate shall be canceled. In the event less than all the
shares represented by any such certificate are redeemed, a new certificate shall
be issued representing the unredeemed shares. From and after the redemption
date, unless there shall have been a default in payment of the Redemption Price,
all rights of the holders of the Preferred Stock designated for Redemption in
the Redemption Notice (except the right to receive the Redemption Price upon
surrender of their certificate or certificates) shall cease with respect to such
shares, and such shares shall not thereafter be transferred on the books of the
Company or be deemed to be outstanding for any purpose whatsoever.
          (e) Any shares of Preferred Stock so redeemed shall be permanently
retired, shall no longer be deemed outstanding and shall not under any
circumstances be reissued, and the Company may from time to time take such
appropriate corporate action as may be necessary to reduce the authorized
Preferred Stock accordingly.
     7. Conversion.
          (a) Automatic Conversion Right.
               (i) Upon the occurrence of the Conversion Event and subject to
the receipt of all required regulatory approvals, each share of Preferred Stock
shall be

- 12 -



--------------------------------------------------------------------------------



 



automatically converted into (A) 3,550.6757 shares of Common Stock (such number
of shares, the “Conversion Share Amount”), as adjusted pursuant to Section 8,
and (B) Senior Notes with an original aggregate principal amount equal to the
Stated Value.
               (ii) Except as otherwise provided for herein, a Holder of
Preferred Stock shall not be entitled to any rights of a holder of shares of
Common Stock or Senior Notes until such Holder’s Preferred Stock has been
converted into shares of Common Stock and Senior Notes in accordance with the
provisions of this Section 7.
               (iii) If the conversion of Preferred Stock would result in the
issuance of a fractional share of Common Stock, such fractional share shall be
payable in cash in lieu thereof at the closing stock price on the date preceding
the Conversion Date.
               (iv) At all times the Company shall reserve and keep available
for issuance such number of its authorized but unissued shares of Common Stock
issuable upon conversion of all outstanding shares of Preferred Stock. The
Company shall take all action permitted by law to increase the authorized number
of shares of Common Stock if at any time there shall be insufficient authorized
but unissued shares of Common Stock to permit such reservation or to permit the
conversion of all outstanding shares of Preferred Stock. The Company covenants
that all Common Stock that may be issued upon conversion of Preferred Stock
shall upon issuance be duly authorized, fully paid and non-assessable. The
Company further covenants that, if at any time the Common Stock shall be listed
on the NYSE or any other Approved Market on which the Common Stock is listed for
trading, the Company will, if permitted by the rules of such Approved Market,
cause to be listed or quoted on such exchange or automated quotation system, all
Common Stock issuable upon conversion of the Preferred Stock.
          (b) Conversion Right Procedures.
               (i) Upon conversion pursuant to this Section 7, each Holder shall
surrender to the Company of the certificates representing shares of Preferred
Stock to be converted at any time during usual business hours at the Company’s
principal place of business or the offices of the Transfer Agent and specifying
the name or names (with address or addresses) in which a certificate or
certificates for shares of Common Stock and Senior Notes are to be issued and
(if so required by the Company or the Transfer Agent) by a written instrument or
instruments of transfer in form reasonably satisfactory to the Company or the
Transfer Agent duly executed by the Holder or its legal representative.
               (ii) As promptly as practicable after the surrender of the
certificate or certificates for Preferred Stock as aforesaid in no event later
than three (3) Trading Days thereafter, the Company shall issue and shall
deliver or cause to be issued and delivered to such Holder, or to such other
Person on such Holder’s written order (A) one or more certificates representing
the number of validly issued, fully paid and non-assessable whole shares of
Common Stock to which the Holder of Preferred Stock being converted, or the
Holder’s transferee, shall be entitled, (B) cash for any payment of Accrued
Dividends through the Conversion Date, (C) cash payment in lieu of

- 13 -



--------------------------------------------------------------------------------



 



fractional shares in accordance with Section 7(a)(iii), if any, and (D) one or
more Senior Notes with a principal amount equal to the aggregate Stated Value of
the shares of Preferred Stock being converted previously held by such Holder.
               (iii) Each conversion shall be deemed to have been made at the
close of business on the date of the Conversion Event (the “Conversion Date”) so
that the rights of the Holder thereof as to the Preferred Stock being converted
shall cease except for the right to receive the Common Stock and the Senior
Notes, and the Person entitled to receive shares of Common Stock and Senior
Notes shall be treated for all purposes as having become the record holder of
those shares of Common Stock and Senior Notes at that time.
               (iv) The issuance or delivery of certificates for Common Stock
and Senior Notes upon the conversion of shares of Preferred Stock pursuant to
this Section 7 shall be made without charge to the converting Holder of shares
of Preferred Stock for such certificates or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby,
and such certificates shall be issued or delivered in the respective names of,
or in such names as may be directed by, the Holders of the shares of Preferred
Stock converted.
          (c) Cash Payment. In the event the Company has not received all
regulatory approvals required for the issuance of the shares of Common Stock due
to a Holder upon conversion of such Holder’s shares of Preferred Stock pursuant
to Section 7(a), the Company shall be required to make a cash payment, by wire
transfer of immediately available U.S. funds, to the Holder in lieu of the
issuance of the shares of Common Stock that are otherwise due to such Holder in
amount equal to: (i) the number of shares of Common Stock issuable to such
Holder and not issued pursuant to Section 7(a) multiplied by (ii) $26.50,
adjusted proportionately with any adjustment to the Conversion Share Amount
pursuant to Section 8. This Section 7(c) shall in no way relieve the Company
from its obligation to deliver Senior Notes to a Holder upon a Conversion Event
pursuant to Section 7(a).
     8. Adjustment of Conversion Share Amount.
          (a) The Conversion Share Amount shall be adjusted from time to time
(without duplication) by the Company as follows:
               (i) If the Company shall pay a dividend or make a distribution to
holders of outstanding Common Stock in shares of Common Stock, the Conversion
Share Amount in effect immediately prior to the Record Date for the
determination of stockholders entitled to receive such dividend or other
distribution shall be increased so that the same shall equal the number
determined by multiplying (A) the Conversion Share Amount in effect immediately
prior to such Record Date by (B) a fraction, of which the numerator shall be the
sum of (1) the number of shares of Common Stock outstanding at the close of
business on such Record Date plus (2) the total number of shares of Common Stock
constituting such dividend or other distribution and of which the denominator
shall be the number of shares of Common Stock outstanding at the close of
business on such Record Date. Such adjustment shall be made successively

- 14 -



--------------------------------------------------------------------------------



 



whenever any such dividend or distribution is made and shall become effective
immediately after such Record Date. If any dividend or distribution of the type
described in this clause (i) is declared but not so paid or made, the Conversion
Share Amount shall again be adjusted to the Conversion Share Amount that would
then be in effect had such dividend or distribution not been declared.
               (ii) If the Company shall subdivide its outstanding Common Stock
into a greater number of shares of Common Stock, or combine its outstanding
Common Stock into a smaller number of shares of Common Stock, the Conversion
Share Amount in effect immediately prior to the day upon which such subdivision
or combination becomes effective shall be, in the case of a subdivision of
Common Stock, proportionately increased and, in the case of a combination of
Common Stock, proportionately decreased. Such adjustment shall be made
successively whenever any such subdivision or combination of the Common Stock
occurs and shall become effective immediately after the date upon which such
subdivision or combination becomes effective.
          (b) Whenever the Conversion Share Amount shall be adjusted as provided
in Section 8(a), the Company shall file, at the office of the Transfer Agent, a
statement showing in detail the facts requiring such adjustment and the
Conversion Share Amount that shall be in effect after such adjustment, and the
Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Holder at its address appearing in the Register.
Each such statement shall be signed by the Company’s chief financial officer.
Where appropriate, such copy may be given in advance and may be included as part
of a notice required to be mailed under the provisions of Section 8(c). The
Company shall, upon written request at any time of any Holder, furnish or cause
to be furnished to such Holder a certificate setting forth (i) all adjustments
and readjustments to the Conversion Share Amount, (ii) the Conversion Share
Amount at the time in effect and (iii) the number of shares of Common Stock and
aggregate principal amount of Senior Notes which at the time would be received
upon the conversion of such Holder’s shares of Preferred Stock if such shares
were convertible at such time.
          (c) In the event the Company shall propose to take any action of the
type described in Section 8(a), the Company shall give notice to each Holder
which notice shall specify the Record Date, if any, with respect to any such
action and the approximate date on which such action is to take place. Such
notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect on the Conversion Share Amount and
the number of shares of Common Stock which shall be deliverable upon conversion
of shares of the Preferred Stock. Except as otherwise provided herein, (x) in
the case of any action that would require the fixing of a Record Date, such
notice shall be given at least five days prior to the date so fixed and (y) in
the case of all other action, such notice shall be given at least five days
prior to the taking of such proposed action.
     9. Recapitalization, Reclassification and Changes in Common Stock. Upon the
occurrence of any:

- 15 -



--------------------------------------------------------------------------------



 



          (a) reclassification of the outstanding shares of Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination);
          (b) merger or consolidation of the Company with or into another Person
(other than a Subsidiary) other than a merger or consolidation in which the
Company is the resulting or surviving Person and which does not result in any
reclassification or change of outstanding Common Stock and which transaction
does not constitute a Change of Control; or
          (c) sale or other disposition of all or substantially all of the
property and assets of the Company (on a consolidated basis) to any other Person
which transaction does not constitute a Change of Control (any of the foregoing
events in clauses (a) through (c), a “Transaction”), then the Preferred Stock
shall be convertible after the Transaction into the kind and amount of shares of
stock or other securities or other property or assets (including cash) that the
holders of Preferred Stock would have been entitled to receive upon such
Transaction had such Preferred Stock been converted into Common Stock and Senior
Notes immediately prior to such Transaction after giving effect to any
adjustment. The provisions of this Section 9 shall apply to successive
Transactions. In the event that holders of the Common Stock shall have the
opportunity to elect the form of consideration to be received in a Transaction,
then the Company shall make adequate provision whereby each Holder shall have a
reasonable opportunity to determine the form of consideration into which all of
such Holder’s shares of Preferred Stock, shall be convertible from and after the
effective date of such Transaction. Such determination shall be (i) subject to
any limitations to which all of the holders of Common Stock are subject,
including, but not limited to, pro rata reductions applicable to any portion of
the consideration payable in such Transaction and (ii) conducted in such a
manner as to be completed by the date that is the earlier of (a) the deadline
for elections to be made by holders of Common Stock and (b) five (5) Trading
Days prior to the anticipated effective date of such Transaction. The Company
will not effect any Transaction unless prior to the consummation thereof the
successor Person (if other than the Company) resulting from such Transaction
shall assume by written instrument mailed or delivered to the Holders at the
last address of each such holder appearing on the Register, the obligation
pursuant to this Section 9. At least twenty (20) days prior written notice of
the date on which the Transaction will be consummated shall be given to the
Holders.
     10. Other Provisions.
          (a) Any notice that was mailed in the manner herein provided shall be
conclusively presumed to have been duly given whether or not the Holder receives
the notice.
          (b) Shares of Preferred Stock issued and reacquired will be retired
and canceled promptly after reacquisition thereof and, upon compliance with the
applicable requirements of Maryland law, will have the status of authorized but
unissued shares of preferred stock of the Company undesignated as to series and
may with any and all other authorized but unissued shares of preferred stock of
the Company be designated or redesignated and issued or reissued, as the case
may be, as part of any series of preferred stock of the Company, except that any
issuance or reissuance of shares of Preferred Stock must be in compliance with
these Articles.

- 16 -



--------------------------------------------------------------------------------



 



          (c) The shares of Preferred Stock shall be issuable only in whole
shares.
          (d) Unless otherwise specifically provided herein, all notice periods
referred to herein shall commence on the date following the mailing of the
applicable notice.
          (e) If at any time the Company is required to make any payment to a
Holder pursuant to these Articles, the Company does not have sufficient funds
legally available to make such payment, the Company shall, to the extent
permitted by applicable law, make as much of such required payment as is, in the
good faith determination of the Board of Directors legally permissable, ratably
to each Holder in proportion to the number of shares of Preferred Stock held by
such Holder, and shall thereafter from time to time, as soon as it shall have
funds available therefor, make payment of as much of the remaining amount of
such required payment as it legally may until it has made such payment in its
entirety. For the avoidance of doubt, such partial payments shall not reduce or
waive the rights of the Holders hereunder.
          (f) The words “hereby”, “herein”, “hereof”, “hereunder” and words of
similar import refer to these Articles as a whole and not merely to the specific
section, paragraph or clause in which such word appears. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The definitions given for terms in Section 2 and elsewhere in these
Articles shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
          (g) Any of the rights of the Holders set forth herein (including,
without limitation, any rights to notices, adjustments, board seats or
otherwise) may be waived by any Holder with respect to such Holder and by the
affirmative consent or vote of the Required Holders, and such waiver shall be
binding on all Holders.
     11. Breach Redemption Right. In the event a court having valid jurisdiction
over a claim or dispute arising under the Merger Agreement determines by a final
nonappealable judgment that Parent or Merger Sub owes damages to the Company
under the Merger Agreement (the amount of any such damages, the “Recoverable
Amount”), the Company shall have the right to redeem that number of shares of
Preferred Stock with a Stated Value equal to or less than the Recoverable Amount
for $0.01 per share. If certificates are not surrendered upon payment by the
Company, such shares so redeemed shall be deemed no longer outstanding. Such
redemption shall be made pursuant to Section 6(c), (d) and (e) hereof.
     12. Transferability. Shares of Preferred Stock may not be transferred by
any Holder prior to the consummation of the Merger unless the transferee
acknowledges in writing to the Company that it understands and acknowledges the
provisions of Section 11 hereof and 10.12(a) of the Merger Agreement. Any such
transfer absent such acknowledgement shall be void ab initio.
     SECOND: The shares of Series A Convertible Preferred Stock have been
classified and designated by the Board of Directors of the Company under the
authority contained in the Articles of Incorporation.

- 17 -



--------------------------------------------------------------------------------



 



     THIRD: These Articles Supplementary have been approved by the Board of
Directors of the Company in the manner and by the vote required by law.
     FOURTH: The undersigned acknowledges these Articles Supplementary to be the
corporate act of the Company and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that, to the best of his
knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties of
perjury.
* * * * *

- 18 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused these Articles
Supplementary to be signed in its name and on its behalf by its Executive Vice
President and General Counsel and attested to by its Secretary on this 19th day
of September, 2008.

            CONSTELLATION ENERGY GROUP, INC.
      By:   /s/ Irving B. Yoskowitz         Irving B. Yoskowitz        Executive
Vice President and General Counsel   

ATTEST:

         
By:
  /s/ Charles A. Berardesco
 
Charles A. Berardesco    
 
  Vice President, Deputy General Counsel    
 
  and Secretary    

 